 In the Matter Of GROCERS' BISCUIT COMPANY, INC., EMPLOYERandBAKERY & CONFECTIONERY WORKERS' INTERNATIONAL UNION OFAMERICA, LOCAL 384, AMERICAN FEDERATION OF LABOR, PETITIONERCase No. 9-RC-508.-Decided August 9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a second amended petition duly filed, a hearing in this matterwas held before William Naimark, hearing officer.Atlthe hearing, theEmployer moved to dismiss the petition upon various grounds statedbelow.The hearing officer reserved ruling on the motion for theBoard.For reasons stated hereinafter the motion is denied)Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with1The hearing officer properly rejected the Employer's offer to prove that the Petitionerdid not represent a majority of the Employer's employees.SeeMatter of 0. D. Jennings,68 N. L.R.B. 516.The Employer further attempted to prove that the Petitioner'sauthorization cards were obtained by misrepresentation,deceit, intimidation,and coercion.For reasons stated inMatter of General Plywood Corporation,79N. L. R. B. 1458, thehearing officer properly rejected such evidence.The Employer also asserts in support of its motion to dismiss that it was entitled to,and denied the opportunity to inspect the data pertaining to the Petitioner's compliancewith Section 9 of the Act.For reasons stated inMatter of General Plywood Corporation,supra,we find no merit in this contention..The Employer further moved to dismiss upon the ground that the Petitioner neverrequested recognition as bargaining agent of the employees involved and that the Employerhas never refused such recognition.Since a representative of the Employer, at the hear-ing, refused to recognize the Petitioner as bargaining agent of employees of the Employer,we find no merit in this contention.SeeMatter of Advance Pattern Company,80N. L. R. B. 29.The Employer moved to dismiss the proceeding upon the ground that it was not dulyfurnished copies of the original and first amended petitions.The Employer was fur-nished a copy of the second amended final petition on May 25, 1949, prior to the hearingon June 3,1949.Although the Employer did not receive copies of the original and firstamended petition until June 1, 1949,itwas advised by the Regional Director's letterdated May 4, 1949, that a petition had been filed,and which letter also contained thedescription of the unit sought.We believe that the Employer had sufficient notice ofall claims contained in the original,first amended and second amended petition.Further-more,the Employer does not plead surprise,makes no showing of prejudice,and par-ticipated fully at the hearing.SeeMatter of La Salle-Crittenden Press,Inc.,72 N.L. R. B.1166.The Employer also contends that the proceding should be dismissed upon the groundthat the Regional Director failed to investigate this matter in conformity with Section9' (c) of the Act.We are administratively satisfied with the investigation in this case.Accordingly,we find no merit in this contention.85 N. L. R. B., No. 110.603 604DECISIONSOF NATIONALLABOR RELATIONS BOARDthis case to a three-member panel [Members Reynolds, Murdock andGray].Upon the entire record in this case, the Board finds :1.The Employer is primarily engaged, at its only plant, in LouisVille,Kentucky, in the manufacturing and wholesale distribution ofbiscuits and crackers 2During the most recent 12-month period,.theEmployer's purchases of raw materials amounted to approximately$525,000, of which amount over 40 percent was shipped directly to theEmployer from out of State: In addition to the raw materials, theEmployer purchased about $210,000 of packaging materials, of whichamount 55 percent was shipped directly to the Employer from out ofState.During this same period, the Employer sold approximately$1,300,000 of merchandise, of which $450,000 represents sales madeoutside the State of Kentucky.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National Labor Re-lations Act.'2.The Petitioner, a labor organization, claims to represent em-ployees of the Employer.-3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The Petitioner, in its second amended petition, proposed a unitof all production and maintenance employees at the Employer's Louis-ville,Kentucky, plant, excluding truck drivers, office and clericalemployees, professional employees, guards, and supervisors as definedin the Act.Among the various grounds contained in the Employer's motion todismiss the petition, was that the proposed unit is inappropriate be-cause it sought to exclude truck drivers therefrom; that it did notspecifically exclude executives, salesmen, administrative employees,watchmen, foremen and foreladies; and because the petition inaccur-ately states the number of employees in such unit.4The Petitioner agreed at the conclusion of the hearing to includetruck drivers in the unit in the event the Board is of the opinion2The Employer moved to dismiss the petition upon the ground that the petition in-appropriately described its business as also including the manufacturing of "cakes."we,do not believe the Employer was prejudiced by such a technical discrepancy.8SeeMatter of Ideal Baking Company,85 N. L.R. B. 13;Matter of Caskey Baking,Company,80 N. L. R. B. 374;Matter of Phoenix Pie Company,79 N. L. R. B. 754;Matter of Superior Bakery,78 N. L. R. B.1127.Cf.Matter of Fehr Baking Company,79 N. L.R. B. 440;Matter of,Sta-Kleen Bakery,Inc., 78 N.L. R. B. 798.4 The first and second of these objections are disposed of in our unit finding hereinafter.The slight discrepancy in the Petitioner's estimate of the number of employees in theunit in no way prejudiced the Employer and we find this objection to be without merit- GROCERS' BISCUIT COMPANY, INC.605that such employees might be appropriately included therein.ThePetitioner's desire to exclude them in the first instance was basedsolely upon the ground that another union, not here involved, mightlater-claim jurisdiction of such employees.There is no evidence thatthis other union presently represents the truck drivers or that they sodesire to be represented.As no other labor organization is presentlyseeking to represent them in a separate unit, and because they haveinterests similar to those of other employees in the unit,5 we shallinclude the truck drivers in the uniteWe find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act: all production and maintenance employees atthe Employer's Louisville, Kentucky, plant, including truck drivers,but excluding executives, professional employees, salesmen, office andclerical employees, guards, watchmen, and supervisors 7 as defined inthe Act,DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction,under the direction andsupervision of the Regional Director for the Region in which thiscase was heard,and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations,among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election,including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or beendischargedfor cause and have not been rehiredor reinstated prior to the date of the election,and also excludingemployees on strike who are not entitled to reinstatement,to determinewhether or not they desire to be represented,for purposes of collectivebargaining,by Bakery& ConfectioneryWorkers'International Unionof America,Local 384, American Federation of Labor.6The truck drivers spend 50 percent of their time working in the shipping department,and are under the supervision of the foreman of that department.These employees areclassified by the Employer as "order pickers and drivers."6 SeeMatter of General Plywood Corporation, supra; Matter of Hanna ford Bros. Co.,78 N. L. R. B. 800. -'The evidence is inconclusive as to whetherDick lVestenhofferandJessieJones aresupervisors.If either exercises supervisory powers within. the. meaning of the Act, heis to be deemed excluded from the unit ; otherwise he is to be included.-